DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 13, 15, 19 and 22 of US Patent No. 11,145,713 hereinafter “’713 Patent”, with anticipating limitations in bold: 
Pending claim:
Claim 1, An integrated circuit (IC) comprising: a substrate; a termination device well in the substrate and having a first doping type; a switching device bordering the termination device well on the substrate; a peripheral well in the substrate and having a second doping type opposite the first doping type, wherein the peripheral well is distinct from the switching device and separates and individually surrounds the switching device and the termination device well; a high side well overlying the termination device well in the substrate and having the second doping type, wherein the high side well has a sidewall boundary directly contacting the termination device well continuously in a first closed path; a dielectric structure sunken into the substrate; a spiral structure overlying the switching device and the dielectric structure; and a contact region overlying the termination device well in the substrate and having the first doping type, wherein the contact region is spaced from the high side well and extends along the sidewall boundary continuously in a second closed path, and wherein the dielectric structure is continuous linearly from the contact region to the spiral structure.
U.S. Patent No. 11,145,713:
Claim 1, An integrated circuit (IC) comprising: a substrate; a first switching device well and a termination device well bordering in the substrate and having a first doping type; a first switching device overlying the first switching device well, wherein the first switching device comprises a body well and a gate electrode, wherein the body well has a second doping type opposite the first doping type and is recessed into a top of the first switching device well, and wherein the body well directly contacts the first switching device well at a PN junction underlying the gate electrode; a peripheral well in the substrate and having the second doping type, wherein the peripheral well has a first sidewall boundary directly contacting the first switching device well continuously in a first closed path and further has a second sidewall boundary directly contacting the termination device well continuously in a second closed path, and wherein the first sidewall boundary is spaced from the body well; a dielectric structure sunken into the substrate; a first field plate overlying the second sidewall boundary and on a first sidewall of the dielectric structure; a spiral structure overlying the first switching device well and the termination device well on the dielectric structure, wherein the dielectric structure extends directly from the first field plate to the spiral structure; a high side well overlying the termination device well in the substrate and having the second doping type, wherein the high side well has a first sidewall boundary that directly contacts the termination device well continuously in a third closed path surrounded by the second closed path, but not the first closed path; a second field plate on a second sidewall of the dielectric structure, wherein the dielectric structure extends continuously and linearly from the second field plate to the spiral structure; and a contact region extending laterally and continuously along a boundary of the high side well in a fourth closed path, wherein the contact region is spaced from the high side well and borders the second field plate.



Claim 2 is anticipated by claim 9 of the ‘713 Patent.
Claim 3 is anticipated by claim 13 of the ‘713 Patent.
Claim 4 is anticipated by claim 1 of the ‘713 Patent.
Examiner’s Note: The Examiner notes that the first switching device well in claim 1 of the ‘713 patent is equivalent to the drift well of the current application.  
Claim 5 is anticipated by claim 1 of the ‘713 Patent.
Claim 6 is anticipated by claim 1 of the ‘713 Patent.
Claim 7 is anticipated by claims 1 and 15 of the ‘713 Patent.
Pending claim:
Claim 8, An integrated circuit (IC) comprising: a substrate; a termination device well having a first doping type in the substrate; a high side well overlying the termination device well and having a second doping type opposite the first doping type in the substrate, wherein the high side well has a sidewall boundary directly contacting the termination device well continuously in a first closed path; a switching device overlying the substrate at a lateral recess in the high side well; a peripheral well having the second doping type in the substrate, and separating and individually surrounding the switching device and the termination device well; and a pair of contact regions respectively on the termination device well and the high side well and respectively having the first and second doping types in the substrate, wherein the contact regions extend in individual second closed paths; wherein the sidewall boundary is laterally between the contact regions continuously along an entirety of the first closed path, and wherein a separation between the contact regions is substantially the same on opposite sides of the high side well.
U.S. Patent No. 11,145,713:
Claim 8, An integrated circuit (IC) comprising: a substrate; a termination device well in the substrate and having a first doping type; a high side well overlying the termination device well in the substrate and having a second doping type opposite the first doping type, wherein the high side well has a sidewall boundary directly contacting the termination device well continuously in a first closed path; a first switching device and a second switching device in the substrate, respectively at a first lateral recess and a second lateral recess in the high side well; a peripheral well in the substrate and having the second doping type, wherein the peripheral well separates and individually surrounds the first and second switching devices and the termination device well; a termination device contact region in the substrate, wherein the termination device contact region is on the termination device well and has the first doping type; and a first dielectric structure sunken into the substrate, wherein the first dielectric structure overlies the sidewall boundary, and adjoins the termination device contact region, continuously along an entirety of the first closed path.

Claim 9, The IC according to claim 8, further comprising: a high side contact region in the substrate, wherein the high side contact region is on the high side well and has the second doping type, wherein the termination device and high side contact regions extend continuously in individual closed paths along the sidewall boundary to border the entirety of the sidewall boundary.

Claim 10 is anticipated by claim 15 of the ‘713 Patent.
Claim 11 is anticipated by claim 15 of the ‘713 Patent.
Claim 12 is anticipated by claim 8 of the ‘713 Patent.
Claim 13 is anticipated by claim 15 of the ‘713 Patent.
Claim 14 is anticipated by claim 19 of the ‘713 Patent.
Pending claim:
Claim 15, An integrated circuit (IC) comprising: a substrate; a termination device well having a first doping type in the substrate; a switching device bordering the termination device well in the substrate; a high side well overlying the termination device well in the substrate and having a second doping type opposite the first doping type; a contact region overlying the high side well in the substrate and having the second doping type, wherein the contact region extends in a closed path along a sidewall boundary of the high side well and is localized to a periphery of the high side well; and a peripheral well having the second doping type in the substrate, and separating and individually surrounding the switching device and the termination device well, wherein the peripheral well has a protrusion buried in the termination device well, wherein the protrusion has a first segment and a second segment protruding towards each other respectively on opposite sides of the high side well, and wherein the first and second segments are separated from the contact region by substantially the same distance.
U.S. Patent No. 11,145,713:
Claim 15, An integrated circuit (IC) comprising: a substrate; a termination device well in the substrate and having a first doping type; a first switching device bordering the termination device well in the substrate and comprising a body well, a drift well, and a gate electrode, wherein the drift and body wells are in the substrate and respectively have the first doping type and a second doping type opposite the first doping type, and wherein the drift and body wells directly contact at a PN junction underlying the gate electrode; a high side well overlying the termination device well in the substrate and having the second doping type; a termination device contact region in the substrate and on the termination device well, wherein the termination device contact region has the first doping type and extends laterally along a boundary of the high side well in a first closed path; a peripheral well in the substrate and having the second doping type, wherein the peripheral well has a first sidewall boundary extending around the first switching device in a second closed path and further has a second sidewall boundary directly contacting the termination device well in a third closed path, and wherein the first sidewall boundary directly contacts the drift well and is completely spaced from the body well; and a high side contact region overlying the high side well in the substrate and having the second doping type, wherein the high side contact region is ring shaped; wherein the peripheral well has a protrusion that is buried in the termination device well and protrudes laterally to and terminates at a third sidewall boundary of the peripheral well directly under the termination device contact region; wherein the protrusion has a first segment and a second segment, wherein the first and second segments are respectively on opposite sides of the high side well and protrude towards each other, wherein the first segment is separated from the high side contact region by a first distance, and wherein the second segment is separated from the high side contact region by a second distance that is the same as the first distance.



Claim 16 is anticipated by claim 1 of the ‘713 Patent.
Claim 17 is anticipated by claims 1 and 15 of the ‘713 Patent.
Claim 18 is anticipated by claim 7 of the ‘713 Patent.
Claim 19 is anticipated by claim 22 of the ‘713 Patent.
Claim 20 is anticipated by claims 15 and 9 of the ‘713 Patent.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of US Patent No. 11,145,713 hereinafter “’713 Patent” in view of Kaya et al. (US 2018/0033854) hereinafter “Kaya”.
Regarding claim 9,  the combination of claims 8 and 9 of ‘713 Patent teaches all of the elements of the claimed invention as stated above. 
Claims 8 and 9 of ‘713 Patent does not explicitly teach where the switching device comprises a pair of source/drain regions laterally spaced in a direction, and wherein the opposite sides are on an axis extending in parallel with the direction and overlapping with the source/drain regions.
Figs. 4 and 10 of Kaya teach where a switching device comprises a pair of source/drain regions (Items DR1 and SR1) laterally spaced in a direction, and wherein the opposite sides are on an axis extending in parallel with the direction and overlapping with the source/drain regions (Items SR1 and DR1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the switching device comprise a pair of source/drain regions laterally spaced in a direction, and wherein opposite sides are on an axis extending in parallel with the direction and overlapping with the source/drain regions because this allows the switching device to be in the form of a transistor which is capable of switching a high-side power transistor (Kaya Paragraph 0005 and 0068).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 2015/0008539) hereinafter “Kanda” in view of Yoo et al. (US 2014/0024186) hereinafter “Yoo” and in further view of Imai et al. (US 2015/0014783) hereinafter “Imai”.
Regarding claim 1, Figs. 3-6 of Kanda teaches an integrated circuit (IC) comprising: a substrate (Item SUB); a termination device well (Item LDF) in the substrate (Item SUB) and having a first doping type (N-type); a switching device (Item LSC; Paragraph 0030; See Examiner’s Note below) bordering (Fig. 5) the termination device well (Item LDF) on the substrate (Item SUB); a peripheral well (Item IDF) in the substrate (Item SUB) and having a second doping type (P-type) opposite the first doping type (N-type), wherein the peripheral well (Item IDF) is distinct from the switching device (Item LSC) and separates and individually surrounds the switching device (Item LSC) and the termination device well (Item LDF); a dielectric structure (Item EI) sunken into the substrate (Item SUB); a spiral structure (Item FPE) overlying (Fig. 3 for plan view) the switching device well (Fig. 5, Item LDR) and the dielectric structure (Item EI); and wherein the dielectric structure (Item EI) is continuously linearly from the contact region to the spiral structure (Item FPE).
Kanda does not teach where the integrated circuit further comprises: a high side well overlying the termination device well in the substrate and having the second doping type, wherein the high side well has a sidewall boundary directly contacting the termination device well continuously in a first closed path.
Fig. 3G of Yoo teaches an integrated circuit comprising a high side well region (Item 41) overlying a termination device well (Item 31) in a substrate (Item 20) and having a second doping type (Paragraph 0041 where the high side well Item 41 is p-type), where the high side well (Item 41) has a sidewall boundary that directly contacts the termination device well (Item 31) continuously in a first closed path.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the integrated circuit of Kanda further comprise a high side well overlying the termination device well in the substrate and having the second doping type, wherein the high side well has a sidewall boundary that directly contacts the termination device well continuously in a first closed path as taught by Yoo because having a second dopant type high side well in the termination device well allows for p-type channel devices to be formed in the termination device well (Yoo Paragraph 0041).
Kanda further teaches a contact region (Item HDF3) overlying the termination device well (Item LDF) in the substrate (Item SUB) and having the first doping type, wherein the contact region (Item HDF3)  extends along a boundary (See Fig. 4, where Item CNT4 which is directly above and directly contacts HDF3 [Fig. 6] runs laterally along the second filed plate [Item FP2] which runs along a boundary of the  first circuit region [Item HSR]) of the first circuit region (Item HSR).
Therefore, when the high side well taught by Yoo is included in the integrated circuit of Kanda as stated above, the contact region of Kanda will extend laterally along a boundary of the high side well.
While, the combination of Kanda and Yoo teaches where the contact region of Kanda will extend laterally along a boundary of the high side well, Kanda does not teach where the contact region extends laterally along a boundary of the high side well in a second closed path. 
Fig. 2 of Imai teaches a high side contact region (Item 3a) overlying a high side well (Item 3), where the high side contact region (Item 3a) extends laterally along a periphery of the high side well (Item 3) in a closed path, and where the high side contact region (Item 3a) has the same doping type as, but a high doping concentration (Paragraph 0070), than the high side well (Item 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the high side contact region taught by the combination of Kanda and Yoo extend laterally along a boundary of the high side well in a fourth closed path because it allows for a potential from a Vs electrode to be applied to the high side well (Imai Paragraph 0070). 
Examiner’s Note: The Examiner notes that while Kanda does not explicitly use the words “switching device well” and “switching device” Kanda’s teaching of the device (Item LSC) being a level shifter circuit device (Paragraph 0030) and well corresponding to the level shifter device is equivalent to the Applicant’s switching device and corresponding switching device well. Paragraph 0022 of the Applicant’s specification states “…devices 102 are transistors or some other switching devices capable of sustained operation the high voltage level. For example the HVMOS device 102 may… partially or wholly define a level shifter…”. Therefore, the level shifter device and corresponding well taught by Kanda reads on the Applicant’s first switching device and the corresponding first switching device well. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891